UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2009 (Unaudited) Common Stocks99.5% Shares Value ($) Consumer Discretionary14.9% Abercrombie & Fitch, Cl. A 18,920 480,378 American Eagle Outfitters 70,030 992,325 Autoliv 27,360 787,147 BorgWarner 32,985 1,126,437 Brink's Home Security Holdings 16,930 a 479,288 Dick's Sporting Goods 43,525 a 748,630 Gentex 31,760 368,416 Genuine Parts 29,970 1,005,793 Gymboree 21,420 a 759,982 J Crew Group 19,920 a,b 538,238 Leggett & Platt 39,470 601,128 Magna International, Cl. A 12,610 532,646 MDC Holdings 34,990 1,053,549 Meredith 26,620 b 680,141 Panera Bread, Cl. A 16,930 a,b 844,130 Ryland Group 52,320 876,883 Starwood Hotels & Resorts Worldwide 33,510 743,922 Thor Industries 27,090 b 497,643 Toll Brothers 29,150 a 494,676 Tractor Supply 20,490 a,b 846,647 Williams-Sonoma 80,290 b 953,042 Consumer Staples5.6% BJ's Wholesale Club 31,830 a,b 1,025,881 Casey's General Stores 26,150 671,793 Corn Products International 23,940 641,353 Flowers Foods 37,450 817,908 Ralcorp Holdings 17,320 a 1,055,134 Whole Foods Market 80,544 b 1,528,725 Energy7.7% Arena Resources 30,520 a 972,062 Cabot Oil & Gas 48,914 1,498,725 CARBO Ceramics 13,330 b 455,886 Comstock Resources 12,490 a 412,795 Concho Resources 31,290 a 897,710 Dril-Quip 22,810 a 869,061 Patterson-UTI Energy 32,530 418,336 Penn Virginia 55,850 b 914,265 Tidewater 11,620 498,149 Unit 37,200 a 1,025,604 Exchange Traded Funds2.5% iShares Russell 2000 Value Index Fund 54,710 b Financial26.1% Alexandria Real Estate Equities 16,150 b 578,008 AllianceBernstein Holding 27,166 545,765 Ameriprise Financial 30,410 738,050 Aspen Insurance Holdings 38,850 867,909 BancorpSouth 48,230 b 990,162 BOK Financial 8,798 b 331,420 City National 54,414 b 2,004,068 Comerica 46,010 973,112 Commerce Bancshares 41,880 1,333,040 Douglas Emmett 54,180 b 487,078 Essex Property Trust 9,670 b 601,764 Fidelity National Financial, Cl. A 98,381 1,331,095 First American 48,260 1,250,417 First Horizon National 89,114 a 1,069,363 FirstMerit 62,348 1,058,669 Hanover Insurance Group 29,250 1,114,718 Health Care REIT 29,797 1,016,078 Host Hotels & Resorts 97,740 820,039 Investment Technology Group 46,647 a 951,132 Jefferies Group 47,890 a 1,021,494 KeyCorp 141,810 743,084 Lazard, Cl. A 39,429 1,061,428 Liberty Property Trust 21,960 505,958 Mack-Cali Realty 27,040 616,512 NewAlliance Bancshares 61,076 702,374 Omega Healthcare Investors 50,240 779,725 ProAssurance 9,460 a 437,147 Raymond James Financial 62,140 b 1,069,429 RenaissanceRe Holdings 9,220 429,098 SEI Investments 49,450 892,078 Washington Federal 43,660 567,580 Health Care9.0% Beckman Coulter 24,680 1,410,215 Bio-Rad Laboratories, Cl. A 6,350 a 479,298 Charles River Laboratories International 23,290 a 786,037 Chemed 19,450 767,886 Henry Schein 11,670 a 559,577 Immucor 27,020 a 371,795 LifePoint Hospitals 18,790 a 493,238 Magellan Health Services 26,440 a 867,761 MEDNAX 13,680 a 576,338 PerkinElmer 50,020 870,348 Sepracor 25,322 a 438,577 STERIS 29,440 767,795 Universal Health Services, Cl. B 19,270 941,340 Industrial10.1% AGCO 16,460 a 478,492 Brink's 37,970 1,102,269 Clean Harbors 12,409 a 669,962 Corrections Corp. of America 103,660 a 1,761,183 Curtiss-Wright 25,050 744,737 GrafTech International 18,380 a 207,878 Granite Construction 24,770 b 824,346 KBR 17,713 326,628 Landstar System 13,150 472,217 McDermott International 11,650 a 236,612 Shaw Group 23,157 a 634,733 Spirit Aerosystems Holdings, Cl. A 32,840 a 451,222 URS 25,080 a 1,241,962 Waste Connections 50,260 a 1,302,237 Information Technology13.4% Akamai Technologies 38,560 a 739,580 Arris Group 84,510 a 1,027,641 Cadence Design Systems 68,240 a 402,616 Comtech Telecommunications 18,310 a 583,723 Cymer 25,270 a 751,277 Diebold 27,110 714,620 F5 Networks 17,850 a 617,432 Hewitt Associates, Cl. A 31,190 a 928,838 Informatica 49,220 a 846,092 Lam Research 30,220 a 785,720 Microchip Technology 45,170 b 1,018,584 Micros Systems 22,480 a 569,194 Novellus Systems 53,080 a 886,436 Sybase 19,711 a 617,743 Synopsys 48,494 a 946,118 Teradyne 150,810 a 1,034,557 Varian Semiconductor Equipment Associates 36,280 a 870,357 Websense 28,960 a 516,646 Materials3.7% Airgas 25,500 1,033,515 Compass Minerals International 14,250 782,468 FMC 21,500 1,016,950 Packaging Corp. of America 61,010 988,362 Telecommunication Services.7% Telephone & Data Systems 24,080 Utilities5.8% AGL Resources 37,480 1,191,864 Atmos Energy 47,760 1,195,910 Energen 32,048 1,278,715 EQT 18,710 653,166 Nicor 15,030 520,339 UGI 46,250 1,178,913 Total Common Stocks (cost $106,407,200) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $847,000) 847,000 c Investment of Cash Collateral for Securities Loaned11.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,740,850) 11,740,850 c Total Investments (cost $118,995,050) 111.7% Liabilities, Less Cash and Receivables (11.7%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At June 30, 2009, the total market value of the fund's securities on loan is $11,339,827 and the total market value of the collateral held by the fund is $11,740,850. c Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $118,995,050. Net unrealized depreciation on investments was $3,695,799 of which $6,227,066 related to appreciated investment securities and $9,922,865 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 100,165,745 - - Mutual Funds/ETFs 15,133,506 Other Financial Instruments+ Liabilities ($) Other Financial Instruments+  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depre or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Small Cap June 30, 2009 (Unaudited) Common Stocks96.0% Shares Value ($) Australia2.9% Australian Worldwide Exploration 83,990 173,936 Centennial Coal 75,716 150,090 CFS Retail Property Trust 99,120 131,787 Computershare 24,035 174,694 Downer EDI 44,790 201,753 Metcash 54,330 188,688 Sino Gold Mining 34,580 a 144,339 Austria.5% bwin Interactive Entertainment 4,930 a Belgium1.0% Bekaert 2,580 264,975 Cofinimmo 1,160 135,067 Canada6.7% Altagas Income Trust 8,260 113,978 Biovail 21,710 291,545 Crescent Point Energy Trust 9,636 284,321 Emera 6,650 124,235 First Quantum Minerals 3,780 182,801 HudBay Minerals 19,800 a 130,735 IAMGOLD 18,380 186,147 Laurentian Bank of Canada 8,000 241,276 Quadra Mining 13,600 a 102,075 Red Back Mining 37,980 a 331,098 Rona 12,710 a 139,322 Silver Standard Resources 8,370 a 159,535 Sino-Forest 19,350 a 206,285 Westjet Airlines, Cl. VV 15,660 a 135,981 China.5% Zhejiang Expressway, Cl. H 258,000 Finland1.7% Huhtamaki 25,630 264,271 Konecranes 7,380 173,414 Outotec 10,310 244,433 France8.1% Cap Gemini 4,585 168,779 CNP Assurances 2,930 279,732 Faiveley 1,400 106,645 Fonciere des Regions 3,806 286,105 Gecina 2,220 137,343 Havas 104,246 255,924 Ipsen 4,193 183,113 Neopost 1,400 125,706 Nexity 10,330 308,090 Publicis Groupe 11,542 351,848 Scor 11,940 244,720 Sodexo 2,650 136,026 Technip 7,390 361,709 Teleperformance 8,108 246,483 Germany6.8% Deutsche Euroshop 4,955 152,578 Deutsche Lufthansa 13,358 167,343 Hochtief 5,130 258,360 Infineon Technologies 56,450 a 203,918 Kloeckner & Co. 10,970 a 232,995 Lanxess 8,230 203,894 MTU Aero Engines Holding 7,480 272,828 Rheinmetall 5,410 234,135 Salzgitter 3,600 315,239 Software 1,740 123,050 Tognum 20,080 263,666 Wincor Nixdorf 4,590 256,792 Greece.5% Public Power 9,760 a Hong Kong1.6% Chaoda Modern Agriculture Holdings 234,000 137,380 China Agri-Industries Holdings 352,000 219,374 Hopson Development Holdings 106,000 164,128 Neo-China Land Group Holdings 962,100 b 93,106 Peace Mark Holdings 778,000 a,b 0 Ireland.8% DCC 16,055 Italy4.9% ACEA 15,749 191,994 Banca Popolare di Milano 48,315 287,722 Benetton Group 26,010 228,417 Buzzi Unicem 14,779 208,780 DiaSorin 9,070 225,341 Indesit 44,930 a 229,431 Parmalat 152,640 368,094 Recordati 34,070 210,539 Japan24.6% Air Water 16,700 182,714 Alps Electric 20,100 109,540 Amada 28,000 174,101 Bank of Kyoto 16,000 148,648 Bank of Yokohama 32,000 171,734 Chiba Bank 32,000 209,602 Chiyoda 11,400 163,068 Circle K Sunkus 16,400 256,380 COMSYS Holdings 18,000 199,367 Daifuku 30,500 217,507 Daito Trust Construction 2,000 94,670 Daiwa ETF-TOPIX 5,800 57,919 Disco 5,700 242,591 F.C.C. 14,600 200,507 Fukuoka Financial Group 36,000 161,437 Funai Electric 4,200 173,084 Gourmet Navigator 44 124,553 H.I.S. 7,900 174,262 Hogy Medical 3,006 152,898 Hokuhoku Financial Group 110,000 276,327 Japan Aviation Electronics Industry 34,000 211,408 Japan Excellent 20 84,912 Kansai Paint 40,000 287,746 Keihin 30,900 406,718 Kuroda Electric 22,700 305,620 Kyorin 11,000 166,938 Lintec 9,600 167,017 Matsui Securities 32,100 291,894 Matsumotokiyoshi Holdings 7,800 160,882 MegaChips 8,700 200,488 Mitsumi Electric 15,400 330,108 NSD 9,600 97,460 Pacific Metals 18,000 139,762 Pigeon 8,300 264,504 Point 5,320 286,060 Seino Holdings 33,000 275,071 Shimachu 8,700 183,329 Shimano 4,000 153,215 Shinko Electric Industries 15,300 189,950 Shinko Plantech 24,200 192,424 SKY Perfect JSAT Holdings 289 110,398 Star Micronics 14,100 135,826 Sumitomo Bakelite 30,000 151,035 Tokai Rika 9,100 145,377 Tokyo Ohka Kogyo 9,200 178,203 Tokyu REIT 23 124,628 Top REIT 34 131,645 Toshiba Machine 58,000 214,937 Towa Pharmaceutical 2,400 120,579 Toyo Engineering 61,000 207,059 Tsumura & Co. 3,800 118,732 Yamaguchi Financial Group 16,600 219,357 Luxembourg.5% Gagfah 22,540 Netherlands2.0% Gemalto 5,960 a 206,183 Imtech 15,029 291,797 Koninklijke Vopak 5,810 289,999 Norway.9% Petroleum Geo-Services 34,000 a 210,710 TGS Nopec Geophysical 15,400 a 152,080 Singapore.4% Suntec Real Estate Investment Trust 266,000 South Korea3.3% Daegu Bank 16,670 153,098 Honam Petrochemical 2,874 173,033 Kiwoom Securities 2,831 110,889 Korea Plant Service & Engineering 7,530 196,828 LG Dacom 9,960 137,991 LG Fashion 12,650 240,300 Youngone 17,580 b 158,695 Yuhan 778 114,201 Spain3.4% Almirall 19,662 217,906 Bankinter 19,619 231,741 Corporacion Financiera Alba 6,588 317,187 Enagas 7,521 147,871 Prosegur Cia de Seguridad 8,150 261,480 Viscofan 7,300 155,661 Sweden.5% Loomis, Cl. B 19,550 Switzerland5.2% Actelion 2,630 a 137,606 Adecco 8,442 351,650 Baloise Holding 2,630 195,214 Banque Cantonale Vaudoise 510 160,878 Kuoni Reisen Holding 846 262,781 Schindler Holding 6,700 415,917 Swiss Life Holding 3,010 a 259,848 Temenos Group 15,120 a 257,439 United Kingdom18.3% 3i Group 38,965 155,134 Afren 258,540 a 226,498 AMEC 17,010 182,741 ASOS 58,260 a 325,887 Autonomy 13,020 a 307,812 Balfour Beatty 44,310 225,257 Beazley 99,411 159,053 Berkeley Group Holdings 16,970 a 224,469 Big Yellow Group 21,180 a 119,171 Catlin Group 35,530 187,783 Charter International 44,360 316,007 Chemring Group 4,430 158,154 Close Brothers Group 17,759 191,956 Cookson Group 44,109 189,584 Croda International 30,710 269,545 Dana Petroleum 6,138 a 141,577 Davis Service Group 30,190 165,644 Domino's Pizza UK & IRL 90,950 307,865 Game Group 91,770 248,362 GKN 66,240 135,132 Halfords Group 47,580 243,642 Henderson Group 74,290 112,138 IG Group Holdings 63,180 291,302 Inmarsat 24,000 215,389 Interserve 75,208 216,840 London Stock Exchange Group 16,330 188,734 Spectris 23,600 214,129 Spirent Communications 212,560 221,187 SSL International 25,080 213,735 Thomas Cook Group 110,550 373,756 Tomkins 91,460 222,695 Tui Travel 79,808 304,287 Tullet Prebon 38,910 189,483 United States.9% SPDR DJ EURO STOXX 50 Fund 10,710 Total Common Stocks (cost $38,471,530) Other Investment2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $839,000) 839,000 c Total Investments (cost $39,310,530) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a Non-income producing security. b Illiquid security, fair valued by management. At the period end, the value of these securities amounted to $251,801 or 0.6% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Trustees. c Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $39,310,530. Net unrealized depreciation on investments was $507,232 of which $4,525,258 related to appreciated investment securities and $5,032,490 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long DJ Euro Stoxx 50 18 605,530 September 2009 (3,358) Topix Index 2 191,934 September 2009 913 Gross Unrealized Appreciation Gross Unrealized Depreciation Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 2 - Other Level 1 -Quoted Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign 37,355,854 - 251,801 Mutual Funds/ETFs 1,195,643 - - Other Financial Instruments+ 913 Liabilities ($) - Other Financial Instruments+ (3,358) - -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Equity Securities - Foreign ($) Balance as of 9/30/2008 340,409 Realized gain (loss) - Change in unrealized appreciation (depreciation) (245,987) Net purchases (sales) - Transfers in and/or out of Level 3 157,379 Balance as of 6/30/2009 251,801 The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Australia5.5% AGL Energy 41,540 450,212 BHP Billiton 68,833 1,925,771 Commonwealth Bank of Australia 21,270 668,437 Computershare 63,757 463,407 Macquarie Group 13,490 425,027 Stockland 161,850 418,645 Westfield Group 84,952 779,012 Westpac Banking 19,514 318,419 Belgium.8% Delhaize Group 11,560 Finland2.2% Fortum 28,380 645,769 Nokia 103,640 1,517,896 France9.6% Alcatel-Lucent 323,140 a 810,536 AXA 64,354 1,208,844 BNP Paribas 19,307 1,252,681 Credit Agricole 22,700 282,655 GDF SUEZ 22,002 819,176 Sanofi-Aventis 13,160 772,988 Sodexo 9,250 474,808 Technip 14,800 724,397 Teleperformance 14,420 438,367 Total 24,942 1,346,419 Vinci 16,910 758,759 Vivendi 28,040 670,092 Germany7.6% BASF 19,310 767,437 Deutsche Bank 16,710 1,012,567 Deutsche Lufthansa 33,230 416,290 E.ON 20,560 727,415 Hochtief 13,540 681,910 Lanxess 18,990 470,468 MAN 8,110 497,183 Munchener Ruckversicherungs 3,320 448,004 Rheinmetall 7,500 324,587 RWE 12,120 953,679 Salzgitter 11,901 1,042,128 Software 2,920 206,497 Greece.6% Public Power 28,710 a Hong Kong2.0% Esprit Holdings 111,200 620,564 Hongkong Land Holdings 215,000 761,100 New World Development 261,218 472,549 Sun Hung Kai Properties 15,000 187,354 Ireland.9% CRH 21,068 480,276 Ryanair Holdings, ADR 13,000 a 369,070 Italy3.7% Banco Popolare 48,150 a 359,354 ENI 69,940 1,653,254 Parmalat 307,320 741,107 Terna Rete Elettrica Nazionale 96,380 321,118 UniCredit 251,050 a 632,177 Japan22.0% Air Water 27,000 295,407 Amada 62,000 385,509 Astellas Pharma 23,200 823,626 Daihatsu Motor 47,000 438,117 Daito Trust Construction 11,500 544,350 Daiwa Securities Group 110,000 656,563 Fast Retailing 4,100 536,254 Fukuoka Financial Group 111,000 497,763 Honda Motor 38,200 1,054,778 JSR 32,700 561,095 KDDI 109 579,312 Keihin 70,100 922,684 Lawson 27,600 1,214,761 Mitsubishi UFJ Financial Group 209,600 1,301,093 Mitsui & Co. 95,900 1,140,825 Mitsumi Electric 39,200 840,276 Murata Manufacturing 14,100 600,093 Nippon Electric Glass 73,000 819,910 Nippon Express 109,000 496,715 Nippon Yusen 88,000 380,921 Nomura Holdings 40,200 339,677 Omron 22,000 318,576 ORIX 7,400 446,297 Pacific Metals 53,000 411,522 Sankyo 17,600 940,883 Shin-Etsu Chemical 8,700 404,588 Shinko Electric Industries 25,300 314,100 Softbank 23,000 449,328 Sumitomo 78,800 803,255 Sumitomo Trust & Banking 66,000 356,257 Tokai Rika 42,600 680,556 Tokyo Gas 112,000 401,100 Tokyo Tatemono 50,000 279,753 Toppan Printing 105,000 1,062,698 Toyo Engineering 166,000 563,471 Netherlands2.6% Fugro 10,030 415,366 ING Groep 41,060 413,117 Koninklijke Ahold 47,760 548,332 Koninklijke DSM 20,880 654,084 Koninklijke Vopak 10,430 a 520,600 Norway.8% DNB NOR 46,400 a 353,584 Petroleum Geo-Services 73,800 a 457,366 Singapore.3% United Overseas Bank 31,000 Spain3.9% Banco Santander 103,420 1,241,916 Repsol 16,410 366,953 Telefonica 101,890 2,304,149 Sweden1.9% Alfa Laval 49,110 468,524 Electrolux, Ser. B 79,590 a 1,111,628 Nordea Bank 44,170 349,826 Switzerland9.5% Adecco 10,410 433,626 Credit Suisse Group 31,260 1,426,990 Julius Baer Holding 11,000 427,021 Nestle 76,600 2,884,793 Novartis 21,585 874,882 Roche Holding 14,864 2,020,536 Swiss Life Holding 3,060 a 264,165 Syngenta 2,030 471,278 Zurich Financial Services 3,970 699,331 United Kingdom22.0% 3i Group 114,560 456,106 Autonomy 13,290 a 314,195 BAE Systems 127,040 707,485 Barclays 189,800 883,691 Berkeley Group Holdings 38,150 a 504,625 BP 170,620 1,341,201 British American Tobacco 18,860 519,105 Charter International 104,210 742,361 Eurasian Natural Resources 70,620 760,423 GlaxoSmithKline 89,590 1,574,896 HSBC Holdings 213,140 1,762,053 ICAP 52,200 387,316 IMI 80,070 410,671 Imperial Tobacco Group 34,860 905,008 Kazakhmys 75,090 778,288 Kingfisher 186,310 544,987 Legal & General Group 528,930 494,183 Royal Dutch Shell, Cl. A 7,340 183,310 Royal Dutch Shell, Cl. B 95,900 2,407,637 Standard Chartered 32,430 608,233 Tesco 191,480 1,113,919 Thomas Cook Group 349,490 1,181,584 Vodafone Group 1,130,400 2,179,604 WPP 165,660 1,099,031 United States3.0% iShares MSCI EAFE Index Fund 65,260 Total Common Stocks (cost $103,874,450) Preferred Stocks.5% Germany Fresenius (cost $538,784) 8,870 Other Investment2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,130,000) 2,130,000 b Total Investments (cost $106,543,234) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $106,543,234. Net unrealized depreciation on investments was $5,476,936 of which $6,693,028 related to appreciated investment securities and $12,169,964 related to depreciated investment securities. At June 30, 2009 the Fund held the following forward foreign currency exchange contracts: (Unaudited) Unrealized Foreign Appreciation/ Forward Foreign Currency Currency (Depreciation ) Exchange Contracts Amounts Cost ($) Value ($) at 6/30/2009 ($) Buys: Australian Dollar, Expiring 7/1/2009 566,162 455,138 456,214 1,077 Japanese Yen, Expiring 7/1/2009 9,563,561 100,205 99,274 (931) Sell: Proceeds ($) British Pound: Expiring 7/1/2009 197,061 325,742 324,204 1,538 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 95,946,737 - - Mutual Funds/ETFs 5,119,561 - - Other Financial Instruments+ - 2,615 - Liabilities ($) Other Financial Instruments+ - (931) -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depre or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 By: /s/ James Windels James Windels Treasurer Date: August 12, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
